DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 1/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of previous patent US 10,231,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Wilson et al. (Wilson; US 2011/0208541) discloses a patient support apparatus (Abstract) comprising:  a frame (122 of Fig 2A); a support surface supported on the frame (134 of Fig 2A); a user interface having a first control (128, 130 or 132 of Fig 2A) adapted to be activated by a user and a second control (one of the other of 128, 130, 132 of Fig 2A) adapted to activated by the user ([0084]-[0085] control modules give user/patient control of a number of electronically controlled functions of the bed or a nurse call button); a display (154, 156 of Fig 2A); a memory ([0116]); and a controller (192 of Fig 4, [0077]) adapted to execute a first function ([0084]-[0085] a number of electronically controlled functions of the bed or a nurse call button) of the patient support apparatus in response to the user activating the first control and to execute a one of the other controls mentioned) of the patient support apparatus in response to the user activating the second control, the second control different from the first control, wherein the controller is further adapted to notify that the patient support apparatus has been marked for service (168 of Fig 2B; [0101]).
Wilson et al. (WILSON; US 2011/0205061) teaches a patient room and bed management system to detect changes in a patient's status and updates the status of a room of a healthcare facility.  A patient support apparatus (elements in 12 of Fig 1), includes a user interface having a FIG. 9 illustrates steps that may be implemented as to manage bed and room features, which may be triggered by a user pressing and holding the "room ready" button on one of the user interfaces 34, 36, 206), AND TEACHES checking the memory in response to the user activating the room ready button) has scale been zeroed?), and if the patient support apparatus has been marked for service (scale has not been zeroed), to display on the display a notification to the user indicating that the patient support apparatus has been marked for service (408 of Fig 9, [0205]-[0206]).
While Wilson and WILSON disclose patient support apparatuses with display interfaces, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a controller checks memory in response to a user activating a first or second control to see if a service event has been detected indicating that the patient support apparatus is to be serviced by a service technician, and if the service event has been detected, to display a notification to the user indicating that the patient support apparatus is to be serviced by a service technician; and a controller adapted to limit functionality of a patient support apparatus based upon a severity of a service event, by not carrying out the function in response to the user 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685